



EXHIBIT 10.1
TENTH AMENDMENT TO LEASE AGREEMENT


THIS TENTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and executed
this 19th day of September, 2016 by and between MAINSTREET CV NORTH 40, LLC, a
Delaware limited liability company (“Landlord”) and CROSS COUNTRY HEALTH CARE,
INC., a Delaware corporation (“Tenant”).


RECITALS


WHEREAS, Landlord, as successor in interest to Teachers Insurance and Annuity
 Association of America, for the benefit of its Separate Real Estate Account
(“TIAA”), a New York corporation, successor in interest to Fairfax Boca 92,
L.P., a Georgia limited partnership ("Fairfax"), and Tenant are parties to that
certain Lease Agreement dated November 22, 1999 (the "Original Lease")
originally between Fairfax and Medical Staffing Network, Inc., a Delaware
corporation ("MSN"), as tenant, predecessor in interest to Medical Staffing
Network Healthcare, LLC (“MSN Healthcare”), a Delaware limited liability
company, predecessor in interest to Tenant, as amended by: (i) a Lease Amendment
#1 dated as of July 31, 2001 between Fairfax and MSN; (ii) a Lease Amendment #2
dated as of March 20, 2012 between Fairfax and MSN; (iii) a Lease Amendment #3
dated as of May 14, 2002 between Fairfax and MSN, (iv) a Lease Amendment #4
dated as of December 13, 2002 between Fairfax and MSN; (v) a Lease Amendment #5
dated as of February ___, 2003 between Fairfax and MSN; (vi) as assigned by MSN
to Assignor as part of an asset sale agreement which was approved by a final
non-appealable order of the United States Bankruptcy Court for the Southern
District of Florida, West Palm Beach Division, in Case No. 10-29101-BKC-EPK 9
(which assignment was confirmed pursuant to a Confirmation of Assignment and
Assumption of Lease Agreement dated effective as of September 27, 2010); (vii)
as further amended by a Sixth Amendment to Lease Agreement dated as of October
2010 between Landlord and MSN Healthcare; (viii) by a Seventh Amendment to Lease
Agreement dated March 1, 2011 between Landlord and MSN Healthcare; (ix) by an
Eighth Amendment to Lease Agreement dated as of November 22, 2011 between
Landlord and MSN Healthcare; (x) as assigned to Tenant by that certain Bill of
Sale, Assignment and Assumption Agreement dated as of June 30, 2014 among MSN
Holdco, LLC, a Delaware limited liability company, MSN Holding Company, Inc., a
Delaware corporation, MSN Healthcare and Optimal Workforce Solutions, LLC, a
Delaware limited liability company and Tenant; and (xi) as further amended by a
Ninth Amendment to Lease Agreement, dated as of September 29, 2015 (collectively
with the Original Lease, the "Lease").  The Lease concerns premises (the
"Premises") consisting of 15,735 rentable square feet in the building located at
901 Yamato Road, Boca Raton, Florida 33431; and


WHEREAS, Tenant desires to enter into this Amendment to extend the Term of the
Lease under the terms set forth herein.


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:







--------------------------------------------------------------------------------





1.Recitations and Definitions. The foregoing recitations of fact are true and
correct and are incorporated herein by this reference. All capitalized terms
contained in this Amendment shall have the meaning ascribed to them in the Lease
unless otherwise defined herein.


2.Term. The Term of the Lease is hereby extended until February 28, 2017 (the
“Extended Expiration Date”).


3.Base Rent. Commencing on January 1, 2017, and continuing through February 28,
2017 (the “Second Extended Term”), Tenant agrees to pay Landlord Base Rent for
the Premises, plus applicable sales tax thereon, without demand, counter-claim
or setoff, payable in equal monthly installments of $20,980.00 in advance
commencing on the first day of the Second Extended Term and continuing until the
Extended Expiration Date.


Notwithstanding the foregoing, Landlord shall abate Base Rent for the Premises
for the month of January 2017 (the “Abatement Period”). In the event the Lease
shall be terminated prior to the expiration of the full Second Extended Term,
Tenant shall immediately pay to Landlord the then unamortized portion of Base
Rent for the Abatement Period, together with any leasing commissions incurred by
the Landlord relating to this Amendment, and ten percent (10%) per annum
interest on all such sums. Tenant acknowledges that it shall be responsible for
the payment of Additional Rent for the Premises during the Abatement Period.
This provision shall survive the termination of the Lease.
4.Building Operating Expenses. Tenant shall continue to pay Additional Rent in
accordance with Tenant’s pro rata share of Operating Expenses during the Second
Extended Term.


5.No Other Modifications. Except as expressly set forth herein, all of the terms
and conditions of the Lease, shall remain in full force and effect and shall
apply to this Amendment. This Amendment embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein. This Amendment may be modified only by a written instrument executed by
the parties hereto.


6.Brokerage. Each party represents as to itself that, except for Avison Young
representing Landlord, the parties hereto have not dealt with any real estate
broker, sales person or finder in connection with this transaction, and no other
real estate broker initiated or participated in the negotiation of this
transaction. Each party agrees to indemnify and hold harmless the other party
from and against any liabilities (including, without limitation, reasonable
attorneys’ fees and expenses) and claims for commissions and fees arising out of
its breach of the foregoing representation.


7.Ratification of Lease. The undersigned parties hereby ratify and reaffirm
their rights and obligations under the Lease as modified by this Amendment. In
the event of a conflict or ambiguity between the Lease and this Amendment, the
terms and provisions of this Amendment shall control. Landlord and Tenant each
represent and warrant to the other: (i) that the execution and delivery of this
Amendment has been fully authorized by all necessary corporate actions; (ii)
that the person





--------------------------------------------------------------------------------





signing this Amendment has requisite authority to do so and the authority and
power to bind the company of whose behalf they have signed; and (iii) that to
the best of their knowledge and belief, this Amendment is valid, binding and
legally enforceable in accordance with its terms. Each party hereby warrants and
represents that, to the best of its knowledge: (w) as of the date hereof the
parties have complied with all of the terms and conditions of the Lease; (x)
Tenant has no right to any credit, claim, cause of action, offset or similar
charge against Landlord or the Rent existing as of the date hereof; (y) neither
party is in default of any of the terms or conditions of the Lease as of the
date of this Amendment nor knows of any facts which, given the passage of time,
would constitute a default by either party under the Lease; and (z) neither
party has assigned any of its right, title and interest in, to and under the
Lease to any other party. Each party further agrees to indemnify and hold the
other party harmless from and against any and all claims losses, demands,
liabilities, damages and expenses of any kind or nature whatsoever, including,
without limitation, attorneys’ fees and costs paid or incurred in connection
therewith at both trial and appellate levels, incurred or arising by reason of a
breach or violation of any of the agreements, obligations, duties or
representations and warranties of such party contained in this Amendment. Tenant
and its successors and assigns hereby release, acquit, satisfy, and forever
discharge Landlord and its employees, agents, officers, directors, shareholders,
subsidiaries, affiliates, successors and assigns, from any and all actions,
causes of action, claims, demands, rights, damages, costs, losses, expenses,
occurrences and liabilities of any kind or nature whatsoever, both known and
unknown, arising out of any matter, happening or thing, from the beginning of
time and relating to the Lease, as amended hereby.


8.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
but one and the same instrument. A facsimile signature shall be deemed to
constitute an original signature for the purposes of this Amendment


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first hereinabove written.




LANDLORD:


Signed, sealed and delivered
in the presence of:


/s/ Tamar Jacobs
Witness: Tamar Jacobs


/s/ Stephanie Brito
Witness: Stephanie Brito




MAINSTREET CV NORTH 40, LLC, a Delaware limited liability company


By: Mainstreet 40, Ltd, a Florida limited
   partnership, Manager
                     By: Mainstreet N40, Inc., a
      Florida corporation, General
      Partner


      By: /s/ Paul J. Kilgallon                                       Paul J.
Kilgallon, President
                  
 
 





TENANT:




 
CROSS COUNTY HEALTHCARE, INC., a Delaware corporation
/s/ Elizabeth M. Berrios
Witness: Elizabeth M. Berrios


/s/ Jerry Chico
Witness: Jerry Chico




By: /s/ William J. Burns
Name: William J. Burns 
Title: CFO






